internal_revenue_service national_office technical_advice_memorandum number release date third party contact index no control no none tam-154155-02 cc psi b08 director date taxpayer name taxpayer address taxpayer identification no quarter involved date of conference legend taxpayer x issues is x a dump truck excepted from the definition of a highway vehicle under sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations the offhighway vehicle exception so that taxpayer is not liable for the tax imposed by sec_4051 of the internal_revenue_code on its sale of x whether taxpayer is not liable for tax if at the time x was sold the purchaser certified to taxpayer that x was purchased for off-road use if the irs rules adversely to taxpayer on issues and will the irs grant taxpayer’s request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 conclusions x is not excepted from the definition of a highway vehicle under the offhighway vehicle exception therefore taxpayer is liable for the tax imposed by sec_4051 on its sale of x taxpayer is liable for tax even if the purchaser certified that the truck was purchased for off-road use taxpayer’s request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 is denied facts taxpayer is a retail seller of heavy trucks including x x has a standard highway chassis and body it is commonly purchased for use in transporting coal from a mine site to a tipple the dump body of x i sec_104 inches wide the dump body also includes wheel flares that increase the total width of the box to inches in the course of its business taxpayer sold several xs to purchasers but did not pay excise_tax with respect to these sales because the purchasers certified in documents provided to taxpayer that the chassis referenced below was purchased for use as an off highway coal hauler and that this vehicle is federal excise_tax exempt the purchasers did not register the xs for highway use law and analysis sec_4051 imposes on the first_retail_sale of certain enumerated articles including in each case parts or accessories sold on or in connection therewith a tax equal to percent of the article's sale price included among those articles are truck chassis and bodies sec_145 a -1 a of the temporary excise_tax regulations under the highway revenue act of pub l provides that a chassis or body is taxable only if it is sold for use as a component part of a highway vehicle as defined in sec_48_4061_a_-1 sec_48_4061_a_-1 defines a highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 the term public highway includes any road in the united_states that is not a private roadway examples of vehicles that are designed to perform a function of transporting a load over the public highways are highway-type trucks truck tractors trailers and semi-trailers sec_48_4061_a_-1 provides an exception from the definition of a highway vehicle for certain vehicles specially designed for offhighway transportation this exception provides that a vehicle is not a highway vehicle if it meets two tests a it is specially designed for the primary function of transporting a particular type of load other than over the public highway in connection with construction manufacturing processing farming mining drilling timbering or an operation similar to any of the foregoing enumerated operations the special design test and b if by reason of such special design the use of the vehicle to transport such load over the public highways is substantially limited or substantially impaired the substantial impairment test in determining whether the use is substantially limited or impaired account may be taken of whether the vehicle may be driven at regular highway speeds requires a special permit for highway use is overweight overheight or overwidth for regular use and any other relevant considerations sec_48_4061_a_-1 provides the general_rule that the sale of a chassis or body is taxable if the chassis or body is in any sense reasonably suitable for use as a component part of a highway vehicle sec_48_4061_a_-1 provides that with respect to the sale of a chassis or body not including the sale of a completed vehicle described in sec_48_4061_a_-1 emphasis supplied which would otherwise be treated under sec_48_4061_a_-1 as a sale of a chassis or body enumerated in sec_48_4061_a_-1 the tax imposed under sec_4061 shall not apply to the sale if the chassis or body is actually sold for use or for resale for use as a component part of a vehicle that is not a highway vehicle within the meaning of sec_48_4061_a_-1 paragraph sec_48_4061_a_-1 iii and iv provide certain procedural requirements with which the manufacturer or reseller must comply in order to sell tax free certain chassis and bodies not completed vehicles revrul_70_350 1970_2_cb_262 holds that tax applies to the sale of a heavy- duty truck chassis irrespective of its width weight construction or the extent to which it may travel other than over the highway the fact that a chassis is designed to withstand rugged use when transporting property over rough terrain does not negate the fact that the chassis is also designed to transport property over the highway the ruling reasons that the paramount consideration in determining whether a vehicle is a highway vehicle is whether the vehicle is designed for the transportation of persons or property over the highway revrul_79_296 1979_2_cb_370 holds that tax applies to the sale of truck- tractors and low-bed semitrailers that are used in combination to transport military equipment on and off the highway and that are oversize and require special permits and or escort vehicles on most state highways the truck-tractors are eight-by-eight with a ton capacity 120-inch width and maximum speed of miles per hour with a heavy load the low-bed semitrailers have four axles and a ton capacity and are inches wide the ruling holds that while the vehicles have characteristics that impair their use on the highway in that they are oversize and require special permits those characteristics are necessary in order to enable the vehicles to carry their intended load and accomplish their highway transportation function thus the vehicles are not specially designed for offhighway transportation revrul_81_252 1981_2_cb_209 holds that tax applies to the sale of a dual- use vehicle designed to transport cargo both off-road and in over-the-highway operations because of its special design the vehicle's on-highway cargo capacity is percent less than the cargo capacity of a conventional highway-type cargo carrier however this special design does not substantially limit the vehicle's ability to transport a load over public highways to be excluded from the definition of a highway vehicle by the offhighway vehicle exception a vehicle must meet both the sec_48_4061_a_-1 special design test and the sec_48_4061_a_-1 substantial impairment test as indicated in the holdings of these revenue rulings no single characteristic such as width automatically excludes a vehicle from the definition of a highway vehicle under the offhighway vehicle exception x does not meet the offhighway vehicle exception under sec_48_4061_a_-1 because it does not meet the special design test x is designed for the primary function of transporting a particular load over the highway from the mine to the tipple x needs to meet the special design test before the substantial impairment test is relevant however even if x did meet the special design test x does not meet the substantial impairment test the only evidence submitted with respect to either test is that the width of x is slightly larger than inches thus requiring a special permit for highway use this evidence does not support a finding of substantial impairment or limitation of the use of the vehicle to transport loads over the public highways see revrul_79_296 the classification of a taxable highway vehicle is based on the design of the vehicle and not the use of the vehicle see revrul_70_350 that is whether a vehicle’s purchaser registers that vehicle for highway use or actually uses that vehicle on the highways is not determinative of whether the vehicle is designed for highway use taxpayer’s liability for tax is not affected by the purported exemption certificates concerning the use of x under sec_48_4061_a_-1 either a chassis or a body may be sold tax free for use as a component in the production of a nonhighway vehicle neither the statute nor applicable regulations set forth an exception from the tax imposed by sec_4051 based on a certificate by the purchaser related to the use of a completed vehicle as is the case here consideration of sec_7805 relief section sec_7805 provides that the secretary may prescribe the extent if any to which any ruling shall be applied without retroactive effect taxpayer requests favorable sec_7805 treatment but offers no basis for limiting retroactive application taxpayer merely indicates that it does not have sufficient records to determine the tax due and obtaining the necessary records would be very expensive the holding in a technical_advice_memorandum ordinarily is applied retroactively see section dollar_figure of revproc_2003_2 2003_1_irb_76 relief under sec_7805 usually is granted only if a taxpayer relied to its detriment on a published position of the irs or on a letter_ruling or technical_advice_memorandum issued with respect to that taxpayer there is no prior technical_advice_memorandum or letter_ruling to taxpayer taxpayer could have requested a ruling as to the proper classification of x but failed to do so rather taxpayer relied on its own interpretation of the law a taxpayer’s erroneous interpretation of the law is not a basis for relief under sec_7805 caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
